Woodward, J. (dissenting):
I dissent on the ground that the Hartwood Club, a membership corporation, could not be an employer, and that Henry Uhl could not be an employee, under the definitions of the Workmen’s Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], § 3, as amd. by Laws of 1914, chap. 316).* A membership corporation may be created “for any lawful purpose, except a purpose for which a corporation may be created under any other article of this chapter, or any other general law than this chapter” (Memb. Corp. Law [Consol. Laws, chap. 35; Laws of 1909, chap. 40], § 40), and as provision is made for corporations of a business character, under the various provisions of the general laws, it follows that a mem bership corporation is not created for a “'trade, business or occupation” to be carried on “by the employer for pecuniary gain.” This is peculiarly so when we remember that by the provisions of section 10 of the General Corporation Law (Consol. Laws, chap. 23; Laws of 1909, chap. 28) “no corporation shall possess or exercise any corporate powers not given by law, or not necessary to the exercise of the powers so given;” and as there is no power given in the Membership Corporations Law to carry on any business for pecuniary gain the mere fact that the corporation may have cut and sold trees for lumber or cordwood does not bring it within the contemplation of the Workmen’s Compensation Law. The purpose of this club was to purchase lands and adapt them to the purposes of cottage *47sites for members, and, as an incident to such purposes, it would be called upon to cut more or less timber, which might be sold and the revenues turned into the treasury to be used for the purposes of the club, but this was not for pecuniary gain, within the meaning of the Workmen’s Compensation Law. This expression means a “ trade, business or occupation carried on by the employer for pecuniary gain ” — for profit —• and not a mere incidental sale of timber for an agreed price.
The club in question had 6,000 acres of land and employed several men, just as an owner of a large farm with a wood lot might do, and the statute provides that it shall “not include farm laborers or domestic servants.” The employer was not by law authorized to carry on any “trade, business or occupation” for “pecuniary gain,” and it was not, therefore, within the law, any more than an individual would be who was maintaining a forest preserve for his personal pleasure, and who incidentally cut and sold timber from the tract in fitting and preserving it for the primary purpose. His employees would come within the classification of “farm laborers or domestic servants” rather than “employees” as defined in the Workmen’s Compensation Law.
Cochrane, J., concurred.
Award affirmed.

 Since amd. by Laws of 1916, chap. 633.—[Rep.